THE THIRTEENTH COURT OF APPEALS

                                   13-14-00566-CV


                  Pension Advisory Group, Inc. and Paul D. Hinson
                                          v.
                        Fidelity Security Life Insurance Co.


                                   On Appeal from the
                     343rd District Court of Aransas County, Texas
                           Trial Cause No. A-12-0179-CV-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART and

REVERSED IN PART, and the case should be REMANDED to the trial court. The

Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED IN

PART, and the case is REMANDED for further proceedings consistent with its opinion.

Costs of the appeal are adjudged 50% against appellant and against appellee.

      We further order this decision certified below for observance.

September 30, 2016